Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Dec. 10, 2020, has been entered in the application. Claims 1-30 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11, lines 24-26, the recitation that “the first mounting bracket and second mounting bracket are prevented from rotating with respect to the mounting bracket” is confusing for plural reasons: initially the term “the first mounting bracket and second mounting bracket” lack a clear antecedent basis, and further it is not clear how these apparent further mounting brackets are prevented from rotating with respect to the initially claimed “mounting bracket”. From the context, it appears as though applicant had intended to recite “the first and second connectors”, and it is this interpretation which the examiner applies in the conclusion below concerning allowable subject matter.

In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 25 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Strader (US 3,960388, cited previously). Strader teaches a connection element for use in mounting a suspension in a vehicle, including a cylindrical shaped first portion (46) configured to be received in an aperture (47) of a mounting structure (42), including a longitudinally extending bore (section of bore 50 extending through 46) an arm portion (52) extending axially (e.g., parallel to the longitudinal through bore) and including an aperture (inner faces of 52, see figure 6) for receiving a mechanical fastener therein (fastener portion 36) and at least one registering tab member (48) extending radially outward from the first portion (figure 4) wherein the tab member is “configured to be received within a notch of the aperture of the mounting structure” (e.g., defined in Strader at hole 49), the structure including a mounting bracket which is configured to be secured to a frame member (12). 
As regards the anticipation of claim 19, the claim is precise in reciting that the tab member is configured to be received in a notch of the aperture in the mounting structure, and, to the breadth this claim is currently written, the connector element (40) .

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strader (cited above).
As regards the duplication of the registering portion (claim 20): While the reference to Strader teaches a single registering tab member, it is well held to be within the skill level of the ordinary practitioner to duplicate or multiply already-taught elements for the purpose of enhancing, increasing or improving the operation of the already taught elements, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a pair of registering tab members rather than a single member initially taught by Strader for the purpose of providing a greater surface area between the registering tab member and opening[s] in the mounting bracket, resulting in a more robust connection against turning for the connector element than can be had with a single registering tab member and receiving opening.
As regards making the aperture of the first portion threaded (claim 21): The reference to Strader does not specifically teach that the aperture in the first portion of the connector is threaded, however in view of the use of threaded fasteners (e.g., threaded through-pins 34), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the inner wall of the aperture in the first portion with threading (e.g., of the size which is engageable with the threading of the through-pin 34), for the purpose of allowing the pin and one connector element to be assembled to each other prior to assembly, and/or for the purpose of additionally allowing a robust clamping lock between the threaded through pin and the threaded fastener (e.g., 36) when the assembly is fastened together on the vehicle.

Allowable Subject Matter
Claims 1-10 and 26-30 are allowed.
Claim 11, as understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-18, as understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the application of prior art against claims 1, 11 and 26, applicant’s amendment[s] are noted with appreciation and the examiner agrees that the combination of references as previously applied would not reasonably be applicable, for at least all of the reasons set forth by applicant in the remarks. As regards claim 19, note that the reference to Strader, applied in a somewhat modified form from that which was set forth in the previous office action. In view of this different application of the reference against an un-amended claim, the instant action is being made non-final for applicant’s convenience. As regards the provision of a notch, claim 19 does not require it, rather it requires that the connector be configured to engage such a notch, and the connector element taught by Strader, particularly registering tab member 48 is configured to engage a notch, for example one having a width which is slightly larger than the diameter of registering tab member 48 and extends radially out to the radius of the location of registering tab member 48. As regards the use of registering notches, this is a known structure (see, e.g., the references to Jurik et al. and Kaliszewski et al., from another mechanical art, which nonetheless provide an understanding that this is a mechanical expedient which may reasonably be seen to encompass numerous art areas).
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616